May 3, 2010 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Attention: Filing - Rule 497(j) RE: Dreyfus Appreciation Fund, Inc. 1933 Act File No. 2-68671 1940 Act File No. 811-3081 CIK No. 0000318478 Dear Sir/Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 45 to the Registration Statement, electronically filed with the Securities and Exchange Commission on April 28, 2010. Please address any comments or questions to the attention of the undersigned at (212) 922-6620. Very truly yours, /s/ Judith C. Canonica Judith C. Canonica Senior Paralegal
